Citation Nr: 1759611	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  14-02 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

1. Entitlement to an increased rating for a left shoulder disability, currently evaluated as 20 percent disabling on the basis of glenhumeral subluxation (excluding a period of temporary total convalescence).

2. Entitlement to an increased rating for a left shoulder disability, currently evaluated as 20 percent disabling on the basis of limitation of motion.

3. Entitlement to an increased (compensable) rating for left shoulder scar.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Robert A. Elliott II, Associate Counsel


INTRODUCTION

The Veteran had active service from July 2007 to September 2007. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2011 rating decision of the Chicago, Illinois, regional office (RO) of the Department of Veterans Affairs (VA).  That decision granted a temporary total rating for the left shoulder disability from April 19, to October 31, 2010; and increased the underlying disability rating from noncompensable to 20 percent effective November 1, 2010.

In subsequent decision the RO granted a separate 20 percent rating for the left should disability based on limitation of motion; effective February 3, 2016; and a noncompensable rating for left shoulder scars, effective April 19, 2010.

The Veteran testified before the undersigned at an August 2015 videoconference hearing.  In November 2015, the Board remanded the appeal.


FINDINGS OF FACT

1. The Veteran's left shoulder disability has been manifested by resulted in recurrent dislocation of the scapulohumeral joint with guarding of arm movements; but without flail shoulder, false flail joint, or fibrous union.

3. Since November 1, 2010 there has been painful motion of the left shoulder with the ability to lift the arm to at least shoulder level.

4. Prior to October 24, 2013, the residuals of a left shoulder scar were not painful or unstable, or measuring an area or areas of 39 square inches or more, nor is it located on the head, face, or neck, or productive of any functional impairment

5. From October 24, 2013 to February 3, 2016, there were two painful left shoulder scars.

6. February 4, 2016, the residuals of a left shoulder scar were not painful or unstable, or measuring an area or areas of 39 square inches or more, nor is it located on the head, face, or neck, or productive of any functional impairment


CONCLUSION OF LAW

1. The criteria for a rating in excess of 20 percent for a left shoulder disability have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.69, 4.71a, Diagnostic Code 5202 (2017).

2. The criteria for a rating of 20 percent for left shoulder disability, based on limitation of motion, but no more, have been met since November 1, 2010. 38 U.S.C. §§ 1155, 5107(b); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 (2017).

3. Prior to October 24, 2013, the criteria for a compensable rating for residuals of a left shoulder scar were not met. 38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.118, Diagnostic Code (DC) 7800-7805 (2017).

4. From October 24, 2013 to February 3, 2016, the criteria for a 10 percent rating for residuals of a left shoulder scar, and no more, were met. 38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.118, Diagnostic Code (DC) 7804 (2017).

5. Since February 3, 2016, the criteria for a compensable rating for residuals of a left shoulder scar have not been met. 38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.118, Diagnostic Code (DC) 7800-7805 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Disability Ratings

Disability ratings are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings from the date of service connection, if an initial rating; or from one year prior to the date of claim, in the case of increased rating claims, is appropriate.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).

A. Left Shoulder Disability

As an initial matter the Veteran is right handed and thus his left shoulder is considered his minor joint for the purpose of disability ratings.  See January 2008 General Medical VA Examination.

Under 38 C.F.R. § 4.71a, DC 5202, other impairment of the humerus warrants a 20 percent evaluation for malunion with moderate deformity, whether it is the major or minor extremity.  When there is malunion with marked deformity, a 30 percent evaluation is warranted, whether it is the major or minor extremity.  When there is recurrent dislocation with infrequent episodes, and guarding of movement only at shoulder level, a 20 percent evaluation is warranted whether it is the major or minor extremity.  When there is recurrent dislocation at the scapulohumeral joint with frequent episodes and guarding of all arm movements, a 20 percent evaluation is warranted for the minor joint.  When there is fibrous union, a 40 percent evaluation is warranted for the minor joint.  When there is nonunion (false flail joint), a 50 percent evaluation is warranted for the minor joint.  When there is loss of head (flail shoulder), a 70 percent evaluation is warranted for the minor joint.

Diagnostic Code 5200, pertains to ankylosis of the scapulohumeral articulation.

Under Diagnostic Code 5201, limitation of motion of the arm on the minor side to shoulder level or to midway between side and shoulder level warrants a 20 percent rating.  Limitation of motion of the arm to 25 degrees or less from the side warrants a 30 percent rating.  In assessing the severity of limitation of shoulder motion, it is necessary to consider both forward flexion and abduction.  See Mariano v. Principi, 17 Vet. App. 305, 317-18 (2003).  However, the plain language of 38 C.F.R. § 4.71a confirms that a veteran is only entitled to a single disability rating under Diagnostic Code 5201 for each arm that suffers from limited motion of the shoulder joint.  Yonek v. Shinseki, 722 F.3d 1355, 1358 (Fed. Cir. 2013). 

Any "limitation of motion of" a single arm at the shoulder joint constitutes a single disability, regardless of the number of planes in which the arm's motion is limited.  Yonek, 772 F.3d at 1359.  Additionally, under Plate I of 38 C.F.R. § 4.71a, normal range of motion of the shoulder is forward elevation (flexion) and abduction to 180 degrees, and internal and external rotation to 90 degrees.

An October 2010 private workers compensation chart notes the Veteran's continued complaint of left arm numbness.  The examiners impression was that of global stiffness in the left shoulder status post his capsular reefing.

In November 2010, the Veteran attended a VA examination.  He reported continued pain and instability of the left shoulder.  The examiner noted no tenderness with direct palpation of the shoulder.  There was moderate anterior instability with load and shift testing but no posterior instability with that testing.  Forward flexion was from 0 to 120 degrees without pain; and abduction was from 0 to 90 degrees without pain.  External rotation was from 0 to 80 degrees with anterior apprehension at 80 degrees of external rotation but no significant pain.  Internal rotation was from 0 to 90 degrees without pain.  Apprehension testing did reproduce anterior apprehension.  The Veteran had 4+15 shoulder external rotation, abduction and internal rotation strength compared to 5/5 on the right.  Hawkins impingement testing reproduced pain.

The Veteran contends that this examination was not adequate.  See August 2011 Notice of Disagreement.

In October 2013, the Veteran attended a new VA examination.  The examiner diagnosed left shoulder recurrent dislocation and paralysis left arm, unknown cause.  The Veteran reported that he has had persistent frequent subluxations/dislocations since 2007 basic training incident.  Further, he stated that "about 1 week ago awoke with global left arm paralysis."  

The examiner noted that the Veteran did not produce any active motion of the left shoulder but that "when I had him touch his toes, he was able to keep his left upper arm against his side and his elbow flexed 90 degrees as he bent forward 90 degrees at the waist.  Therefore, I would conclude that he is at least able to exert left shoulder and elbow forces against gravity.  If his arm was truly completely paralyzed, it should have fallen away from body with shoulder flexed and elbow straightened by gravity.  I am not confident that the complete lack of voluntary left arm motion demonstrated today is rooted in an organic cause.  Should this paralysis resolve the functional status of his left shoulder relative to his dislocations and surgery could then be assessed."  In addition, the examiner stated that the right shoulder movement was normal. 

In a November 2013 VA Neurology note, the examiner reported that the Veteran had been admitted to a VA facility on October 18, 2013 for sudden onset left upper extremity weakness with workup negative for multiple sclerosis or stroke.  The Veteran stated that he had sudden onset left arm numbness in 2009 which has remained after surgery for a work related left shoulder injury for which he was placed on disability.  Between 2009 and 2013, he had 2-3 spells of complete left arm inability to move x 5 min.  

The examiner noted that when the Veteran walked in the hallway his left arm hung limply by the side of his body.  However, he was observed by another physician as he was exiting the building and his left arm was swinging normally.  The examiner further noted that the Veteran had strong incentive to seek disability due to finances as he reported stressors of money spent on custody battles.  Further, while the examiner initially thought that the Veteran had conversion disorder, in light of the additional physician's observations and the Veteran's desire for disability due to financial reasons, it is most likely that he was malingering for the sole purpose of financial support.  Finally, the examiner noted that the weakness was not physiologic. 

At his August 2015 Board hearing, the Veteran testified that he experienced frequent dislocations of his left shoulder.  These were accompanied by complete loss of sensation in that arm and loss of use of his fingers.  He also testified that he was participating in the VA vocational rehabilitation program due to his left shoulder disability. 

In a December 2015 letter, VA asked the Veteran to complete and return an enclosed VA Form 21-4142, Authorization to Disclose Information and VA Form 21-4142a, General Release for Medical Provider Information so they could obtain physical therapy records mentioned by the Veteran at the August 2015 Board Hearing.  To date, no response has been provided in regard to this request. 

In February 2016, as required by the November 2015 Board remand, the Veteran attended another VA examination.  The examiner diagnosed glenohumeral joint instability and dislocation.  The examiner noted right hand dominance and described the Veteran's functional loss as "cannot reach overhead." 

Left shoulder range of motion was flexion to 110 degrees, abduction to 90 degrees, external and internal rotation to 90 degrees.  No pain was noted on examination and there was no evidence of pain with weight bearing.  There were no flare-ups.  The examiner stated that additional factors contributing to this disability were deformity and instability of station and that the veteran's shoulder was obviously subluxed inferiorly and anteriorly.  There was a positive sulcus sign indicating a gap between the humeral head and the acromion.  Passive range of motion (ROM) showed a "clunk" indicative of joint subluxation.  He was unstable.  The examiner did not test full overhead motion in order to avoid further injury to his capsule, glenoid, humeral head or labrum.  The veteran did not have traditional "apprehension" on exam as he was so accustomed to the abnormal motion.  His right side had none of these symptoms of laxity.  No ankylosis was present.  

Further, the examiner noted a history of recurrent dislocation of the left glenohumeral (shoulder) joint with frequent episodes and guarding of all movements but no flail shoulder, false flail shoulder or fibrous union of the humerus.  Finally, the examiner noted no malunion of the humerus with moderate or marked deformity.

Numerous VA Vocational Rehabilitation and Employment Program (VR&E) Records note the Veteran's continued symptoms surrounding his left shoulder disability.  See October 2016 VA VR&E Records.

A November 2016 decision granted separate ratings for limitation of motion of the shoulder with an evaluation of 20 percent, effective February 3, 2016; and service connection for left shoulder scar with a noncompensable rating, effective April 19, 2010.

This record does not show an impairment of the humerus that would warrant more than the current 20 percent rating under DC 5202.  In this regard, the February 2016 examiner found that the Veteran did not have flail joint, false flail joint, or fibrous union.  There have been no other findings of those conditions.   The evidence is therefore, against an increased rating under DC 5202.

B. Limitation of motion, Left shoulder disability 

As noted above, the November 2010 VA examination documented that the Veteran had arm motion to 120 degrees, or well above shoulder level, but with painful motion.  It is the intent of the rating schedule to recognize actually painful joints due to healed injury as warranting as entitled to at least the minimum compensable rating for that joint.  38 C.F.R. § 4.59 (2017).  In the case of the minor shoulder, the minimum rating is 20 percent.  DC 5201.  Accordingly, the 20 percent rating for limitation of motion was warranted as of the expiration of the total rating on November 1, 2010.  

Subsequent examinations, treatment records and testimony have not shown limitation of motion approximating 25 degrees or less from the side.  The 2013 VA examiner provided highly probative and persuasive reasons for disregarding the Veteran's reports that he could not move his arm.  The February 2016, VA examination showed that he could move his arm to at least shoulder level in all planes. In addition, there was no additional functional loss or range of motion after repetitive use testing. Further, the examiner noted that pain, weakness, fatigability or incoordination did not significantly limit functional ability with repeated use over a period of time and the Veteran did not report flare-ups. 

In light of the evidence noted above and as a whole, and considering the Veteran's complaints of pain and other functional loss factors in the left shoulder, the evidence shows limitation of motion of the arm to shoulder level.  The record contains range of motion findings during period on appeal of 90 degrees abduction, and from 110 to 120 degrees flexion, but primarily shows range of motion limited to shoulder level.  Thus, the Veteran is not entitled to a rating exceeding 20 percent disabling for limitation of motion of the arm to shoulder level. Muscle strength was normal with no evidence of atrophy or ankylosis. 

The Board recognizes that during the course of this appeal Correia v. McDonald, 28 Vet. App. 158 (2016) was issued holding that the provisions of 38 C.F.R. § 4.59 require certain findings in VA orthopedic examinations.  However, the Court has more recently held that 38 C.F.R. § 4.59 would not apply where, as in this case, the disability is already rated at least the minimum compensable level.  Vilfranc v. McDonald, 28 Vet. App. 357, 361 (2017).

C. Residuals, Left shoulder scar

Diagnostic Code 7801 provides a 10 percent rating for scars that are deep and nonlinear in an area or areas exceeding 6 square inches (39 square centimeters). A deep scar is defined as one associated with underlying soft tissue damage. 38 C.F.R. § 4.118, Diagnostic Code 7801 Note (1) (2017). Diagnostic Code 7802 provides that burn scars or scars due to other causes, not of the head, face or neck, that are superficial and nonlinear of an area or areas of 144 square inches (929 sq. cm.) or greater warrant a 10 percent evaluation. 

Diagnostic Code 7804 provides that one or two scars that are unstable or painful warrant a 10 percent evaluation. Three or four scars that are unstable or painful warrant a 20 percent evaluation. Diagnostic Code 7805 provides that any disabling affects (functional impairment) from scars not considered under the other diagnostic codes listed above should be considered under an appropriate diagnostic code

In October 2013, the Veteran attended a Scars/Disfigurement DBQ VA examination. Veteran stated that two anterior port scars were painful and sensitive, Symptoms developed within one week of 2009 left shoulder arthroscopy and have persistent without improvement. The examiner diagnosed 2 painful scars of the trunk. The scars were not unstable with frequent loss of covering of skin and were not due to burns. The scars collectively measured 4.8cm. 

In February 2016, the Veteran attended a Shoulder and Arm Conditions DBQ VA examination. No painful or unstable scars were noted upon examination. 

Based on the evidence of record, the Board concludes that the Veteran's residuals, left shoulder scar, is entitled to a 10 percent disabling rating for the period of October 24, 2013 to February 3, 2016.

Taking the full evidence of record into account, prior to October 24, 2013, no evidence suggests that the Veteran's scarring was painful or unstable, or measuring an area or areas of 39 square inches or more, nor is it located on the head, face, or neck, or productive of any functional impairment.

At the October 2013 VA examination, in pertinent part, the examiner noted 2 painful scars, this more closely approximates to a 10 percent disabling under Diagnostic Code 7804. 

However, in a subsequent February 2016 VA examination it was noted that  Veteran's scarring was not painful or unstable, or measuring an area or areas of 39 square inches or more, nor is it located on the head, face, or neck, or productive of any functional impairment.  Accordingly, the Veteran is not entitled to a compensable rating for residuals, left shoulder scar following February 3, 2016.







						(CONTINUED ON NEXT PAGE)
ORDER


Entitlement to an increased rating for a left shoulder disability, currently evaluated as 20 percent disabling, is denied.

Entitlement to a separate rating of 20 percent for limitation of motion of the left shoulder, effective November 1, 2010; is granted.

Entitlement to a rating in excess of 20 percent for a left shoulder disability based on limitation of motion is denied.

Entitlement to a 10 percent disabling rating from October 24, 2013 to February 3, 2016, for residuals, left shoulder scar is granted.





____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


